        Case 19-02001 Document 25 Filed in TXSB on 04/25/19 Page 1 of 7



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION                                            ENTERED
                                                                                               04/25/2019
IN RE:                                           §
BARZAN HOSSEINI                                  §       CASE NO: 18-20177
       Debtor                                    §
                                                 §       CHAPTER 13
                                                 §
ZEBA, LLC                                        §
      Plaintiff                                  §
                                                 §
VS.                                              §       ADVERSARY NO. 19-02001
                                                 §
BARZAN HOSSEINI                                  §
     Defendant                                   §

                                 MEMORANDUM OPINION

       Barzan Hosseini filed chapter 13 bankruptcy on April 30, 2018. Zeba, LLC filed a proof

of claim in Hosseini’s bankruptcy case, alleging a right to payment for $65,000.00 based on a

deed of trust lien. (See Proof of Claim No. 6-1 at 1). Zeba later amended this proof of claim,

reducing the amount of the claim to $54,608.49 for “money in [a] fiduciary account defalcated

by Debtor.” (Proof of Claim No. 6-2 at 2). Zeba also filed the complaint in this adversary

proceeding against Hosseini, alleging that the debt owed in its proof of claim was

nondischargeable under 11 U.S.C. §§ 523 and 727. (See ECF No. 1). Hosseini answered Zeba’s

complaint and asserted several counterclaims against Zeba. (ECF No. 5 at 15–22).

       At issue in this motion for summary judgment is Hosseini’s counterclaim for contempt

and violation of the co-debtor stay under 11 U.S.C. § 1301. (ECF No. 5 at 18–22). Hosseini

based his counterclaim on Zeba’s state court suit against Hosseini’s parents, Tom Hosseini and

Victoria Mae Ciochetto, which was filed on September 26, 2018. (ECF No. 5 at 15). Hosseini

claims that Zeba’s suit violates the stay and the co-debtor stay because it attempts to collect the

same debt in Zeba’s proof of claim. (ECF No. 5 at 21).



1/7
        Case 19-02001 Document 25 Filed in TXSB on 04/25/19 Page 2 of 7



       Zeba filed a motion for summary judgment on Hosseini’s counterclaim, arguing that the

debt it seeks to recover was part of a check cashing business that Hosseini and his father

participated in. (ECF No. 8 at 2). As a result, Zeba claims its state court suit to collect this debt

cannot be subject to sanctions under § 1301, which only applies to consumer debt. (ECF No. 8

at 1). Hosseini disputes Zeba’s contentions, stating that material issues of fact exist regarding

whether the debt in question is commercial or consumer in nature. (ECF No. 13 at 2).

       Zeba’s motion for summary judgment is granted.

                                           Background1

       Hosseini and his parents live at a home located at 3905 Keighley in Corpus Christi,

Texas. (ECF No. 5 at 6). The home was originally purchased by Hosseini’s grandmother in

2013. (ECF No. 5 at 6). When Hosseini’s grandmother moved to Iran in 2013, she transferred

her power of attorney to Hosseini’s father.       (ECF No. 5 at 6).      Between 2014 and 2016

Hosseini’s father experienced severe health issues which left him disabled. (ECF No. 5 at 7).

Using the power of attorney, Hosseini’s father executed a general warranty deed which

transferred ownership of the home to Hosseini on April 6, 2016.

       A Real Estate Note was executed on October 9, 2017, between Hosseini and Zeba. (See

ECF No. 5-5). Under the terms of the Note, Hosseini’s home served as collateral to secure the

repayment of $65,000.00 owed to Zeba. (ECF No. 5-5 at 1). This Note is the focus of this

dispute and the parties diverge when describing the circumstances surrounding its execution.

       Zeba claims that it initially deposited $80,000.00 in an account to fund a check cashing

business that Hosseini and his father operated. (ECF No. 1 at 3). Hosseini’s parents were

fiduciaries to the account and allowed Hosseini to access the account. (ECF No. 1 at 3). After

1
 The following background section is intended to provide context for this dispute and does not
constitute findings of fact by the Court.


2/7
        Case 19-02001 Document 25 Filed in TXSB on 04/25/19 Page 3 of 7



$80,000.00 was discovered missing from the account, Zeba confronted Hosseini, who allegedly

admitted to misappropriating the funds and repaid $15,000.00. (ECF No. 1 at 4). In October

2017, Hosseini then purportedly agreed to execute the Note in Zeba’s favor for $65,000.00,

which Hosseini was required to repay over twelve months. (ECF No. 1 at 4). Hosseini also

executed a deed of trust to Zeba and the Hosseinis’ home served as collateral to secure

repayment of the Note. (ECF No. 1 at 4). However, unbeknownst to Zeba, Hosseini had

conveyed the property to his father on August 15, 2017, via a general warranty deed at his

father’s request. (ECF No. 5 at 7). This deed was not recorded until January 25, 2018, which

Zeba claims was intentionally done to mislead it into believing that Hosseini had ownership of

the home. (See ECF Nos. 5-3 at 3; 8 at 8).

       Hosseini portrays these events in a different light. Hosseini claims that he was never an

employee of the check cashing business and only assisted his father. (ECF No. 5 at 8). He

alleges that on October 9, 2017, Zeba’s owner confronted him and accused him and his father of

losing $65,000.00. (ECF No. 5 at 9). In the presence of an armed security guard, he was then

driven to a title company office in Corpus Christi. (ECF No. 5 at 9). According to Hosseini, the

door to the office was locked after the parties entered and he was presented with the Note, which

was already prepared. (ECF No. 5 at 9). Hosseini claims to have only signed the Note “out of

fear and to protect the safety of his family.” (ECF No. 5 at 9). Hosseini continued making

payments on the allegedly fraudulent Note until April 2016 when he defaulted. (ECF No. 5 at

10). Zeba then foreclosed on the home, forcing Hosseini to borrow $48,500.00 from his family

to repay the balance of the Note. (ECF No. 5-7at 4). According to Hosseini, Zeba refused to

accept the final payment, claiming that additional money was required to repay the debt owed.




3/7
        Case 19-02001 Document 25 Filed in TXSB on 04/25/19 Page 4 of 7



(ECF No. 5 at 10). Hosseini then filed for bankruptcy on April 30, 2018, to prevent Zeba from

foreclosing on his family’s home. (ECF No. 5 at 10).

                                           Jurisdiction

       The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a). This

is a core proceeding under 28 U.S.C. § 157(b)(2)(G) and (I). Pursuant to 28 U.S.C. § 157(a), this

proceeding has been referred to the Bankruptcy Court by General Order 2012-6.

                                      Summary Judgment

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). Federal Rule of Bankruptcy Procedure 7056 incorporates Federal Rule of

Civil Procedure 56 in adversary proceedings.         A party seeking summary judgment must

demonstrate the absence of a genuine dispute of material fact by establishing the absence of

evidence supporting an essential element of the non-movant’s case. Sossamon v. Lone Star State

of Tex., 560 F.3d 316, 326 (5th Cir. 2009). A genuine dispute of material fact is one that could

affect the outcome of the action or allow a reasonable fact finder to find in favor of the non-

moving party. Gorman v. Verizon Wireless Tex., L.L.C., 753 F.3d 165, 170 (5th Cir. 2014)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

       A court views the facts and evidence in the light most favorable to the non-moving party

at all times. Ben-Levi v. Brown, 136 S. Ct. 930 (2016). Nevertheless, the Court is not obligated

to search the record for the non-moving party’s evidence. Keen v. Miller Envtl. Grp., Inc., 702

F.3d 239, 249 (5th Cir. 2012). “Summary judgment may not be thwarted by conclusional

allegations, unsupported assertions, or presentation of only a scintilla of evidence.” Hemphill v.

State Farm Mut. Auto. Ins. Co., 805 F.3d 535, 538 (5th Cir. 2015), cert. denied,




4/7
        Case 19-02001 Document 25 Filed in TXSB on 04/25/19 Page 5 of 7



136 S. Ct. 1715 (2016).

       A party asserting that a fact cannot be or is genuinely disputed must support that assertion

by citing to particular parts of materials in the record, showing that the materials cited do not

establish the absence or presence of a genuine dispute, or showing that an adverse party cannot

produce admissible evidence to support that fact. FED. R. CIV. P. 56(c)(1). The Court need

consider only the cited materials, but it may consider other materials in the record. FED. R. CIV.

P. 56(c)(3). The Court should not weigh the evidence. Wheat v. Fla. Par. Juvenile Justice

Comm’n, 811 F.3d 702, 713 (5th Cir. 2016). A credibility determination may not be part of the

summary judgment analysis. E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014).

However, a party may object that the material cited to support or dispute a fact cannot be

presented in a form that would be admissible in evidence. FED. R. CIV. P. 56(c)(2). Moreover,

the Court is not bound to search the record for the non-moving party’s evidence of material

issues. Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014).

       “The moving party bears the initial responsibility of informing the court of the basis for

its motion, and identifying those portions of the record which it believes demonstrate the absence

of a genuine issue of material fact.” Nola Spice Designs, L.L.C. v. Haydel Enterprises, Inc., 783

F.3d 527, 536 (5th Cir. 2015). The evidentiary support needed to meet the initial summary

judgment burden depends on whether the movant bears the ultimate burden of proof at trial.

       If the movant bears the burden of proof on an issue, a successful motion must present

evidence entitling the movant to judgment at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 326

(1986). Upon an adequate showing, the burden shifts to the non-moving party to establish a

genuine dispute of material fact. FED. R. CIV. P. 56(c)(1); Celotex, 477 U.S. at 322–24. The

non-moving party must cite to specific evidence demonstrating a genuine dispute. FED. R. CIV.




5/7
        Case 19-02001 Document 25 Filed in TXSB on 04/25/19 Page 6 of 7



P. 56(c)(1); Celotex, 477 U.S. at 324. The non-moving party must also “articulate the manner in

which that evidence supports that party’s claim.” Duffie v. United States, 600 F.3d 362, 371 (5th

Cir. 2010). Even if the movant meets its initial burden, the motion should be granted only if the

non-movant cannot show a genuine dispute of material fact.

                                             Analysis

       Zeba argues that under the Bankruptcy Code, the co-debtor stay cannot apply to the debt

Hosseini owes it because it is commercial debt as a matter of law. (ECF No. 8 at 2). Eleven

U.S.C. § 1301(a) states:

       [A] creditor may not act, or commence or continue any civil action, to collect all
       or any part of a consumer debt of the debtor from any individual that is liable on
       such debt with the debtor, or that secured such debt . . . .

The Bankruptcy Code defines “consumer debt” as debt “incurred by an individual primarily for a

personal, family, or household purpose.”        11 U.S.C. § 101(8).        The Fifth Circuit has

distinguished between business and consumer debt in practice by examining “whether it was

incurred with an eye toward profit.” In re Booth, 858 F.2d 1051, 1055 (5th Cir. 1988).

       Despite the severity of the allegations exchanged between the parties, the evidentiary

record is scant. Zeba included 48 pages of checks, dated between April and September 2017.

However, each of these checks were drawn from “Zeba LLC 11/15” and paid to “Zeba LLC.”

(See ECF No. 8 at 18–64). The checks themselves do not implicate Hosseini or his father in the

check cashing business. Nor do the checks tie the alleged $65,000.00 debt from the Note to the

check cashing business, failing to satisfy the standard for business debt under § 1301(a)(1).

       The sole piece of evidence supporting Zeba’s claims is the sworn affidavit of its owner,

Moe Motaghi, which states that he was involved in a joint venture with Hosseini’s father and

initially funded an account with $80,000.00 in capital. (ECF No. 8 at 16). The affidavit further




6/7
        Case 19-02001 Document 25 Filed in TXSB on 04/25/19 Page 7 of 7



states that the $80,000.00 disappeared from the account in October 2017, $15,000.00 of which

Hosseini returned while the remaining $65,000.00 would be repaid through the Promissory Note

secured by the Hosseinis’ residence. (ECF No. 8 at 16). This sworn affidavit supports the

conclusion that the Note was executed to secure the repayment of money taken from the check

cashing business. Since the check cashing business was operated to obtain a profit, the Note was

incurred as business debt and the co-debtor stay under § 1301(a) does not apply. See In re

Booth, 858 F.2d at 1055. As a result, Zeba’s motion for summary judgment is granted with

respect to Hosseini’s alleged counterclaim for violations of the co-debtor stay under § 1301(a).

                                           Conclusion

       The Court will issue an Order consistent with this Memorandum Opinion.

       SIGNED April 25, 2019.


                                                 ___________________________________
                                                            Marvin Isgur
                                                 UNITED STATES BANKRUPTCY JUDGE




7/7
